Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00574-CV

                     NOVADAQ TECHNOLOGIES, INC. and Novadaq Corp.,
                                   Appellants

                                                   v.

                                    LIFECELL CORPORATION,
                                            Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-10718
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 8, 2014

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).


                                                    PER CURIAM